Citation Nr: 1000514	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, T. J.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1969; and had previous active duty for training 
with the Army National Guard from July 1961 to December 1961.  
He died in January 1975.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant and her daughter, T. J., testified during a 
September 2009 videoconference hearing before the undersigned 
Acting Veterans Law Judge at the RO; a copy of the hearing 
transcript is associated with the record.  During the 
hearing, the appellant submitted an opinion from a private 
physician, along with a waiver of RO consideration.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2009).  

The record was held open to give the appellant time to 
solicit additional statements that might support her 
contentions, but she did not submit any additional evidence 
in support of her claim during the 60-day period.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1975 decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.

2.  Some of the evidence received since the March 1975 RO 
decision relates to a previously unestablished element of the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for the cause of the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The March 1975 RO decision, denying entitlement to 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2009).

2.  Evidence received since the March 1975 RO decision is new 
and material, and the appellant's previously-denied claim for 
service connection for the cause of the Veteran's death is 
reopened.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Specific to requests to reopen a previously-denied 
claim for service connection, VA must provide notice that 
describes the basis for the previous denial, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In pre-rating letters issued in May 2007, the RO gave the 
appellant notice which satisfied Kent.  Moreover, given the 
Board's favorable disposition of the petition to reopen the 
appellant's previously-denied claim for service connection 
for the cause of the Veteran's death, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the appeal with regard to this issue have been 
accomplished.

In a March 1975 rating decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  In 
that decision, the RO indicated that the Veteran had not been 
diagnosed with a psychosis within one year after his 
discharge from service nor was a link established between his 
suicide and service.  The appellant was notified of the 
unfavorable decision in the same month, but did not submit a 
notice of disagreement or otherwise indicate disagreement 
within one year.  As such, the March 1975 rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.

The appellant filed a claim to reopen her previously-denied 
claim of entitlement to service connection for the cause of 
the Veteran's death in June 2006.  For petitions to reopen 
received after August 21, 2001, as here, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers and "material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the March 1975 rating decision 
includes the written statements given by the appellant, 
family members, and friends of the Veteran pertaining to the 
Veteran's mental state both before and after he went to 
Vietnam.  Additionally, the appellant and T. J. provided 
testimony as to the circumstances surrounding the Veteran's 
death and his mental state at the September 2009 
videoconference hearing.  In sum, these statements and 
testimony indicate that the Veteran's mental health was 
severely compromised after his return from Vietnam.  

The appellant also submitted a medical opinion from F. B. M., 
M.D., DFAPA based on review of the evidence.  Dr. F. B. M. 
recounted the Veteran's psychiatric history before and after 
his service in Vietnam.  He observed that the Veteran 
reported several traumatic experiences while serving in 
Vietnam.  Dr. F. B. M. opined that these traumatic 
experiences resulted in severe PTSD, clinical depression, and 
alcohol dependence.  Subsequently, the Veteran's impaired 
mental state led him to commit suicide.    

As these lay statements and Dr. F. B. M.'s medical opinion 
were received after the March 1975 RO decision, they are 
"new," in the sense that this evidence is not merely 
duplicative of evidence of record at the time of that 
decision.  The Board also finds that this evidence is 
"material" for purposes of reopening.  The lay statements and 
Dr. F. B. M.'s medical opinion reveal that the Veteran's 
mental state was significantly impaired due traumatic 
experiences during service in Vietnam.  Also, they suggest 
that the Veteran's impaired mental state resulted in his 
death.  

The Board finds that, when considered by itself or with 
evidence previously of record, this new evidence relates to 
an unestablished fact necessary to substantiate the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Therefore, the evidence is new and 
material.  As new and material evidence has been submitted, 
the previously-denied claim of entitlement to service 
connection for the cause of the Veteran's death is reopened. 


ORDER

New and material evidence having been received, the 
previously-denied claim of entitlement to service connection 
for the cause of the Veteran's death is reopened; to this 
extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for the cause 
of the Veteran's death is remanded for the notification and 
development actions specified below.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Neither of the two notice letters 
dated in May 2007 complied with the holdings of the United 
States Court of Appeals for Veterans Claims in Dingess and 
Hupp.  Specifically, the RO failed to inform the appellant of 
how effective dates are assigned and of elements 1 and 3 of 
the holding in Hupp.  This should be rectified on remand.  

The appellant contends that the Veteran's alcohol abuse led 
to his suicide and was due to posttraumatic stress disorder 
(PTSD).  As noted above, she provided an opinion from a 
private physician, who discussed the Veteran's military 
experience and reviewed his medical records.  This physician 
diagnosed the Veteran with PTSD, major depression, possibly 
psychotic with paranoid features, and alcohol dependence, 
which were the direct result of his Vietnam experiences, 
should be service connected and led to the Veteran's suicide. 

The Veteran died in January 1975 of a gunshot wound to the 
head, which was determined to be a suicide.  No autopsy was 
performed.  At the time of his death, the Veteran was service 
connected only for hearing loss and tinnitus.  He had been 
denied service connection for anxiety reaction noted as 
difficulty in readjustment to civilian life and chronic 
alcoholism noted to be the result of the Veteran's own 
willful misconduct.  Although the Veteran was not service 
connected for any psychiatric disorder, to include PTSD, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2009).

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

For compensation claims filed after October 31, 1990, direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct or the result 
of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2009).  During the 1970s, the Veteran was treated 
for alcohol abuse.  The Board notes that, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

Regarding the appellant's assertion that the Veteran incurred 
PTSD during service, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between the Veteran's symptoms and an in-service stressor; 
and credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Here, the record reflects that the Veteran was a Sergeant in 
Battery C, 6th Battalion, 29th Artillery, 4th Infantry Division 
and that he served in Vietnam during the Vietnam era.  His 
service treatment records show that he was a section chief 
for 105-mm howitzers.  However, the Veteran's DD Form 214 
does not confirm receipt of a combat award.  Thus, the 
present record does not contain evidence of combat service or 
a verified stressor.  But, in a January 1970 VA Form 21-526, 
the Veteran indicated that he injured his head and ear(s) 
during heavy fighting in May 1969, while serving at Landing 
Zone Penny near Kontum City.  The record must contain service 
records or other credible evidence, which corroborates the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 11 Vet. App. 
353, 357-58 (1998).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

However, the Veteran's personnel records are not associated 
with the claims file and might provide evidence to verify 
combat service or an in-service stressor.  In this regard, 
the Board notes that unit records showing attacks on a 
veteran's unit are "credible supporting evidence" that the 
Veteran experienced the attacks personally.  Pentecost, 16 
Vet. App. at 128-129.  Thus, on remand, VA must attempt to 
obtain a copy of the Veteran's Official Military Personnel 
File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to 
ascertain whether he participated in combat or to verify a 
stressor.  

Since the Veteran reported participating in heavy fighting in 
May 1969 at Landing Zone Penny near Kontum City, the VA is 
directed to research the unit records for Battery C, 6th 
Battalion, 29th Artillery, 4th Infantry Division for evidence 
of combat with the enemy during May 1969.  

Next, while the appellant characterized the Veteran's 
disability as PTSD, the claims file also includes diagnoses 
of anxiety reaction, major depression, possibly psychotic 
with paranoid features, and alcohol dependence.  The Court 
has recently ruled that VA should broadly construe claims, 
and in the context of psychiatric disorders must consider 
other diagnoses for service connection when the medical 
record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, in determining whether the Veteran had a 
psychiatric disorder related to service, which led to his 
suicide, all diagnoses reasonably raised by the record should 
be considered when readjudicating the claim.

In addition, the Board notes that the Veteran's May 1970 VA 
hospital summary reflects prior treatment in April 1970 at 
the Public Health Cherokee Hospital from April 22, 1970 to 
April 28, 1970.  In his September 2009 opinion, Dr. F. B. M. 
noted that the Veteran was hospitalized again in January 1975 
at the Cherokee Hospital; however, records from the Public 
Health Cherokee Hospital have not been associated with the 
claims file.  When VA is put on notice of the existence of 
medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, the VA should 
request that the appellant provide authorization to enable VA 
to obtain these medical records.  

Finally, the Board finds that a VA medical opinion by an 
appropriate physician is necessary.  Prior to sending the 
claims file for review, the VA should specify whether the 
evidence shows that the Veteran participated in combat and/or 
had a verified in-service stressor.  Based on his or her 
review of the claims file, the physician should identify any 
psychiatric disorder the Veteran may have had.  For each 
psychiatric disorder, the physician should opine whether it 
is at least as likely as not that any of the Veteran's 
psychiatric disorders was the result of active military 
service or was manifested within one year following 
separation from service.  Only for each psychiatric disorder 
determined to be related to active military service and any 
psychosis manifested within one year following separation, 
the physician should opine whether is it at least as likely 
as not that the service-related psychiatric disorder caused 
or contributed to the Veteran's suicide in January 1975.    

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of 
the Veteran's Official Military Personnel 
File (OMPF) and/or Military Personnel 
Record Jacket (MPRJ) to determine if 
there is any information showing his 
involvement in combat or any in-service 
stressor due to Vietnam service.  In 
doing so, contact the National Personnel 
Records Center (NPRC) and the Department 
of the Army.  

Undertake any appropriate research to 
try to corroborate the Veteran's 
participation in combat in May 1969 at 
the Penny Landing Zone near Kontum 
City, Vietnam, while attached to 
Battery C, 6th Battalion, 29th 
Artillery, 4th Infantry Division.  If 
any research efforts by the VA are 
unsuccessful in verifying the reported 
participation in combat during May 
1969, then request verification of this 
reported in-service event through the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or other 
appropriate depository.  VA should 
provide the JSRRC or other depository 
with the appropriate information, as 
needed, showing service dates, duties, 
and units of assignment and a copy of 
the Veteran's January 1970 VA Form 21-
526.  

In contacting any records custodian (the 
NPRC, the service department or JSRRC), 
submit copies of the Veteran's DD Form 
214.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  Copies of 
all materials obtained should be 
associated with the file.

2.  Furnish to the appellant and her 
representative a VCAA-complaint notice 
letter specifically as regards the claim 
for service connection for the cause of 
the Veteran's death.  Request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional 
medical records pertaining to her claim 
that are not currently of record.  In 
particular, specifically request that the 
appellant provide current authorization 
to enable VA to obtain the Veteran's 
medical records from the Public Health 
Cherokee Hospital for treatment during 
April 1970 and in January 1975.

The notice letter should explain the 
information and evidence necessary to 
establish entitlement to service 
connection for the cause of the Veteran's 
death and comply with the notice 
requirements of Dingess with regard to 
establishing effective dates and Hupp 
(both cited to above).

The letter should also clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the appellant responds, assist her 
in obtaining any additional evidence 
identified (for which any necessary, 
appropriate authorization has been 
furnished) by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, forward the Veteran's entire 
claims file (to include a complete copy 
of this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion as to whether a 
disease or injury of service origin 
caused or contributed to the cause of the 
Veteran's death.  

Specifically, the physician should 
identify any psychiatric disorder in 
accordance with DSM-IV which the Veteran 
had at the time of his death.  With 
respect to each psychiatric disorder, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disorder (1) was incurred 
during Veteran's active duty; (2) if a 
psychosis, had its onset within one year 
of separation from active duty; or (3) 
was otherwise related to the Veteran's 
active duty.

For each psychiatric disorder, other than 
PTSD, determined to be related to the 
Veteran's active duty only, the physician 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
disorder caused, hastened, or 
substantially and materially contributed 
to his death. 

If, and only if, the research verifies 
the Veteran's participation in combat or 
any in-service stressor, the physician 
should render an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran had PTSD related to his 
participation in combat or to an in-
service stressor.  If a diagnosis of PTSD 
is deemed appropriate, the physician 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's PTSD caused, hastened, or 
substantially and materially contributed 
to his death. 

For each psychiatric disorder, to include 
PTSD, determined to be related to the 
Veteran's active duty only, the physician 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
disorder (1) caused and/or aggravated his 
alcohol abuse after service; and (2) if 
so, whether his alcohol abuse caused, 
hastened, or substantially and materially 
contributed to his death.  

If the cause of the Veteran's death is 
attributed to multiple factors/events, 
please describe such factors/events.  In 
rendering the requested opinion(s), the 
physician must consider and discuss the 
Veteran's certificate of death, available 
post-service medical records, lay 
statements, and the September 2009 
private physician's opinion.

The VA physician should set forth the 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be provided 
without resorting to mere speculation, 
the physician should clearly so state.

5.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate the claim, to 
include a review of all additional 
evidence.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of Allen v. 
Principi, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


